Dismissed and Memorandum Opinion filed September 9, 2010.

 

In The
 
Fourteenth Court of
Appeals
                                                                                          

NO. 14-10-00563-CR

 
Lucas Coe, Appellant
V.
The State of Texas, Appellee
 

On Appeal from the 232nd
District Court
Harris County, Texas
Trial Court Cause No. 1227878

 
MEMORANDUM  OPINION
 
This is
an attempted appeal of an order quashing a subpoena.  
Generally,
an appellate court only has jurisdiction to consider an appeal by a criminal
defendant where there has been a final judgment of conviction.  Workman v.
State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State,
915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).  The exceptions
include:  (1) certain appeals while on deferred adjudication community
supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex. Crim. App. 1997);
(2) appeals from the denial of a motion to reduce bond, Tex. R. App. P.  31.1; McKown, 915 S.W.2d at 161; and
(3) certain appeals from the denial of habeas corpus relief.  Wright v.
State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.); McKown,
915 S.W.2d at 161.  
An order
quashing a subpoena is not a separately appealable order.  Because this appeal
does not fall within the exceptions to the general rule that an appeal may be
taken only from a final judgment of conviction, we have no jurisdiction. 
Accordingly, the appeal is ordered dismissed.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson,
Frost, and Brown.
Do
Not Publish — Tex. R. App. P. 47.2(b).